DETAILED ACTION
Claim Objections
Claim 1 objected to because of the following informalities:  in line 9 “each side flaps” should be “each side flap”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “a pair of apertures disposed” should be “a pair of apertures are disposed” and the claim should end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In each of claims 5 and 7 it is unclear if the standard belt clip is positively recited and required by the claim or if the standard belt clip is functionally claimed. Neither claim expressly recites the standard belt clip as an element of the magazine holder only that the angled member engages a standard belt clip or that a fastener secures the magazine holder to a belt clip. For examination purposes the belt clip will be treated as being functionally claimed as the claim is directed to the magazine holder itself. 
Furthermore, claim 7 recites that at least one of the pair of apertures is coaxially aligned to receive a single fastener therethrough but it is unclear what the aperture is coaxially aligned with. Clarification or correction is required. 
Regarding claim 9, “the angled upper of the pair of side flaps” in line 2 lacks proper antecedent basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 8, 9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Cook (US 1,756,677).
Regarding claim 1, Cook discloses a magazine holder, comprising: a vertical back plate 1; the vertical back plate includes a front face, a rear face, a top edge, a bottom edge, and a plurality of side edges (see Figure 1); an angled member 6 disposed on the rear face of the vertical back plate; a base plate 5 disposed on the bottom edge of the vertical back plate; the base plate extends outward perpendicular to the vertical back plate (Figure 2); a pair of side flaps (lead lines 2 in Figure 2) disposed on opposing side edges of the plurality of side edges; each side flaps of the pair of side flaps includes an angled upper edge (see Figure 2); a tab (see at lead line 2 in Figure 1) disposed on a distal end of each side flap of the pair of side flaps; and wherein the vertical back plate, the base plate, the pair of side flaps define a cavity therebetween (see space within which magazine 4 is held).
Regarding claim 2, the angled member extends outwardly from the top edge of the vertical back plate (see outward extending surface adjacent lead line 9 in Figure 2) and a width of the angled member decreases from an upper end to a lower end of the angled member (an upper end can be defined adjacent lead line 8 in Figure 2 and a lower end can be defined at lead line 7 in Figure such that a width of the angled member 6 decreases to the degree presently claimed).
Regarding claim 3, the cavity is dimensioned to receive a magazine 4 for a handgun.
Regarding claim 4, the pair of side flaps and the tabs are flexible (see flexible/spring/frictional fit reference in lines 39, 47, 80, 90, 92, 98); whereby a gap (Figure 1) between the tabs allows for the magazine 4 to pass therethrough (see Figure 5).
Regarding claim 8, the tabs 2 extend perpendicularly towards the opposing flap of the pair of side flaps (Figure 1).
Regarding claim 9, the tabs include an angled upper edge identical to the angled upper of the pair of side flaps – see Figure 1 and 2 and the upper edge of elements 2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook.
Regarding claim 6, Cook disclose an aperture (rivet 11 passes through an aperture) disposed on the vertical back plate and the angled member but Cook does not disclose a pair of apertures as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a second rivet and aperture to the back plate and angled member 6(e.g. to make a stronger connection/attachment between the elements) since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734